Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 20 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 03/11/2022.
a. Claims 1-20 are pending in this application.
b. Claims 1, 7- 8, 14-15 and 20 has been amended.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's Remarks, see page 09-13 of REMARKS, filed on 03/11/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-12, 15-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US 2017/0139996 A1, hereinafter Marquardt) in view of Kumarasamy et al. (US 2016/0224651 A1, hereinafter Kumar).

Regarding claim 1, Marquardt teaches a method comprising: 
receiving, by a reporting platform system (fig. 2(206)) of a communication platform (fig. 2(108)), a configuration object for a first account ([159, 249]: These configuration files typically may involve some level of user configuration to accommodate particular types of data a user desires to analyze and to account for other user preferences (i.e. configuration file is generated for user)) of the communication platform ([114, 153]: The extraction rules may be inserted into the configuration file in a variety of ways. In some embodiments, the extraction rules can comprise regular expression rules that are manually entered in by the user.), the communication platform providing communication services to devices to communicate over a network, the configuration object defining: 
instructions for reformatting the communication data received in the first format into a second format ([156-158]: Extraction rules can be used to extract one or more values for a field from events by parsing the event data and examining the event data for one or more patterns of characters, numbers, delimiters, etc., that indicate where the field begins and, optionally, ends (i.e. extraction rules in configuration file provides information on parsing event data to get desired values)), the instructions identifying at least a first portion of the communication data in the first format to be extracted and entered into a first portion of a data table ([156]: Indexers 206 may apply the extraction rules from the configuration file to events in an associated data store 208. Extraction rules can be applied to all the events in a data store, or to a subset of the events that have been filtered based on some criteria (e.g., event time stamp values, etc.). Extraction rules can be used to extract one or more values for a field from events by parsing the event data and examining the event data for one or more patterns of characters, numbers, delimiters, etc., that indicate where the field begins and, optionally, ends (i.e. configuration file having extraction rules)); 
receiving a stream of communication data associated with the first account from the one or more remote computing devices ([104]: At block 302, a forwarder receives raw machine data from an input source, such as a data source 202 shown in FIG. 2.), the stream of communication data generated in the first format by the one or more remote computing devices based on communications facilitated for the first account by the communication platform ([104]:  A forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data.) and transmitted to the reporting platform system in real time ([100]: forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 or host devices 106 (i.e. data is transmitted in real time)); 
converting, from the first format to the second format according to the configuration object for the first account (fig. 3(312) and [114]: At block 312, an indexer may optionally apply one or more transformations to data included in the events created at block 306. For example, such transformations can include masking a portion of an event (e.g., masking a credit card number). The transformations applied to event data may, for example, be specified in one or more configuration files), the stream of communication data in real time as the stream of communication data is received by the reporting platform system ([100]: forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 or host devices 106. A forwarder 204 may also perform many of the functions that are performed by an indexer. A forwarder 204 may perform keyword extractions on raw data or parse raw data to create events (i.e. conversion take place on real-time data)), yielding converted communication data for the first account ([123]: At block 318, the indexer stores the events with an associated timestamp in a data store 208.); and 
providing query functionality on the converted communication data (123]: At block 318, the indexer stores the events with an associated timestamp in a data store 208. Timestamps enable a user to search for events based on a time range, thereby, making the search process time-sensitive and efficient (i.e. provides querying on converted data)).
Marquardt however does not explicitly teach the configuration object defining: a first format in which communication data associated with the first account will be streamed to the reporting platform system from one or more remote computing devices.
Kumar teaches the configuration object defining: a first format in which communication data associated with the first account will be streamed to the reporting platform system from one or more remote computing devices ([66, 69]: The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.) (i.e. configuration defining the first format in which data is collected or streamed from devices)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt to incorporate the teachings of Kumar and the configuration object defining a first format in which communication data associated with the first account will be streamed to the reporting platform system from remote computing devices. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine the frequency to collect hosted data from the service (Kumar, [69]).

 Regarding claim 2, Marquardt in view of Kumar teaches the method of claim 1. 
	Marquardt further teaches further comprising: providing at least a portion of the converted communication data to an external computing system associated with the first account ([129-130]: The search head combines the partial results or events received from the indexers to produce a final result for the query. The results generated by the system 108 can be returned to a client using different techniques. For example, one technique streams results or relevant events back to a client in real-time as they are identified (i.e. provide converted data to user)).  

 Regarding claim 3, Marquardt in view of Kumar teaches the method of claim 1.
Marquardt further teaches wherein the configuration object identifies at least a first data dimension ([114]: Transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous characters from the event, other extraneous text, etc.), masking a portion of an event (e.g., masking a credit card number), removing redundant portions of an event, etc. The transformations applied to event data may, for example, be specified in one or more configuration files (i.e. The specification in configuration file regarding transformation of data is the first data dimension)).
   
Regarding claim 4, Marquardt in view of Kumar teaches the method of claim 3.
	Marquardt further teaches wherein converting the stream of communication data comprises: parsing the stream of communication data to identify a first subset of the stream of communication data associated with the first data dimension ([110]: At block 306, an indexer receives data blocks from a forwarder and parses the data to organize the data into events. To organize the data into events, an indexer may determine a source type associated with each data block (e.g., by extracting a source type label from the metadata fields associated with the data block, etc.) (i.e. organizing data into events by parsing using metadata, here metadata such as source is the data dimension)); and 
	entering the first subset of the stream of communication data associated with the first data dimension into the first portion of the data table associated with the first data dimension ([123]: At block 318, the indexer stores the events with an associated timestamp in a data store 208.).  

Regarding claim 5, Marquardt in view of Kumar teaches the method of claim 4.
Marquardt teaches wherein providing query functionality on the converted communication data comprises: receiving a first query identifying the first data dimension and a first measure ([127-128]: At block 402, a search head receives a search query from a client. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. These criteria can include matching keywords or specific values for certain fields (i.e. receive query, here keyword is data dimension and specified value is the measure)); 
	analyzing the first portion of the data table based on the first measure, yielding an output value ([128]: At block 408, the indexers to which the query was distributed, search data stores associated with them for events that are responsive to the query. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. The indexers may then either send the relevant events back to the search head); and 
	returning the output value in response to the first query ([129-130]: At block 410, the search head combines the partial results or events received from the indexers to produce a final result for the query. The results generated by the system 108 can be returned to a client using different techniques.).  

Regarding Claims 8-12, 15-19, and 20, they do not teach or further define over claims 1-5, 1-5 and 1 respectively. Therefore, claim 8-12, 15-19, and 20 are rejected for the same reason as set forth above in claims 1-5, 1-5 and 1 respectively.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt in view of Kumar further in view of Frome (US 2012/0188106 A1).

Regarding claim 6, Marquardt in view of Kumar teaches the method of claim 1.
Kumar further teaches further comprising: receiving, by the reporting platform system, a second configuration object for a second account (fig. 5(505-510) and [66-67]: the distribution module receives authentication information and information management policies for the hosted services accounts (i.e. receive configuration object for a second account, here second account is fig. 6(605(b)))), the second configuration object defining a third format in which communication data associated with the second account will be streamed to the reporting platform system ([66, 69]: The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.) (i.e. configuration defining the third format in which data is collected or received, as shown in fig. 6(605b) the configuration for Flicker account defines that the data be collected weekly and data includes only photos))) 
Marquardt in view of Kumar however does not teach the second configuration object defining instructions for reformatting the communication data from the third format into a fourth format, the third format being different than the first format.
Frome teaches the second configuration object defining instructions for reformatting the communication data from the third format into a fourth format, the third format being different than the first format (fig. 5 and [23-24]: The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211) (i.e. configuration file having the instruction for converting data from third format to fourth format, where configuration file is fig. 5(002))), the third format being different than the first format (fig. 5 shows multiple configuration objects and they are different);
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt in view of Kumar to incorporate the teachings of Frome and the configuration object defining instruction for reformatting communication data into fourth format. One of ordinary skilled in the art would have been motivated to combine the teachings in order to format data for use by a particular target device (Frome, [22]).

Regarding Claim 13, they do not teach or further define over claim 6. Therefore, claim 13 is rejected for the same reason as set forth above in claim 6.

Claim 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt in view of Kumar further in view of Frome (US 2012/0188106 A1) further in view of Bowers (US 2003/0005455 A1) further in view of Schnidman et al. (US 2016/0343071 A1, hereinafter Schnid).

Regarding claim 7, Marquardt in view of Kumar and Frome teaches the method of claim 6.
Kumar further teaches further comprising: receiving a second stream of communication data associated with the second account ([75, 87]: At block 520, the distribution module 490 collects hosted data and metadata in accordance with the applicable information management policies that were set (i.e. receive data associated with Flickr account)), the second stream of communication data received in the third format ([75, 87]: the distribution module receives mobile data in accordance with applicable information management policies, e.g., in response to a distribution client module 405 or a data management agent 280 sending mobile data at block 720 in process 700 (i.e. receive communication data based on third format defined in the policy, such as receive photo from Flicker weekly)).
	Marquardt in view of Kumar however does not explicitly teach converting, from the third format to the fourth format according to the second configuration object for the second account, the second stream of communication data in real time as the stream of communication data is received by the reporting platform system, yielding second converted communication data for the second account; and providing query functionality on the second converted communication data.
	Frome teaches converting, from the third format to the fourth format according to the second configuration object for the second account, yielding second converted communication data for the second account ([23-24]: the application 120 receives an instruction to transmit data 101, such as travel object data, to the particular device 140 (201). The application 120 adds data to and/or removes data from the identified portions of the native data 101 in order to convert the data to the second format (i.e. The conversion of boarding pass is explained in [27]). [23-24]: the application 120 accesses the data 101 (203), and identifies a first format, e.g., the native format, of the data 101 (205).  The application 120 also identifies a second data format used or required by the particular hardware device 140 (207). The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211).  The application 120 then generates a data stream of formatted data 105 and transmits the formatted data 105 to the target device 140 (213) (i.e. converting the data from third format to fourth format according to configuration file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt in view of Kumar to incorporate the teachings of Frome and converting from the third format to the fourth format according to the second configuration object for the second account yielding second converted communication data for the second account. One of ordinary skilled in the art would have been motivated to combine the teachings in order to format data for use by a particular target device (Frome, [22]).
	Marquardt in view of Kumar and Frome however does not teach converting the second stream of communication data in real time as the stream of communication data is received by the reporting platform system; and providing query functionality on the second converted communication data.
	Bowers Teaches	converting, the stream of communication data in real time as the stream of communication data is received by the reporting platform system ([34, 54, 98]: Access module 36 can optionally convert the received real-time or continuous streaming media or data from one data format to a standardized format readable by receiver modules 40a-40n. Aggregation module 102 (FIG. 4) are configured to convert any media received through the single access point or portal to a standardized or common media format or type (i.e. access module 36 converts the data in real-time as the data is received))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt in view of Kumar and Frome to incorporate the teachings of Bowers and the stream of communication data transmitted to the reporting platform system in real time and converting the stream of communication data in real time as the stream of communication data is received by the reporting platform system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to converts the real-time streaming or continuous media into a format deliverable (Bowers, [98]).
Marquardt in view of Kumar, Frome, and Bowers however does not teach providing query functionality on the second converted communication data.
	Schnid providing query functionality on the second converted communication data ([18-19]: The central bank communications data may be received by the analytics platform 202. The analytics platform 202 may process the central bank communications data to generate various central bank analytics. [36]: the analytics platform 202 of FIG. 2 may provide a mechanism, process, and/or application, such as the analytics application 208, which, when executed, generates the interfaces configured to present central bank analytics.  The interfaces may include interactive elements, such as buttons, forms, activity logs, fields, streaming capabilities for streaming central bank communications data, selections, inputs, streams, images, etc., charts, for displaying various central bank analytics (i.e. providing query function on the converted data)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt in view of Kumar, Frome, and Bowers to incorporate the teachings of Schnid and providing query functionality on the converted data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to enable users to monitor, manage, and interpret various pieces of data (Schnid, [12]).

Regarding Claim 14, they do not teach or further define over claim 7. Therefore, claim 14 is rejected for the same reason as set forth above in claim 7.

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Milne, US 9,734,222 B1: Methods and systems for using script files to obtain, format and transport data.
	b. Oh et al., US 2015/0242381 A1: DATA TRANSITION PROCESSING METHOD AND ELECTRONIC DEVICE SUPPORTING THE SAME.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453